                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

                                        Case No. 7:20-CV-00027-M

WANONIA POTTER,                                      )
                                                     )
                      Plaintiff,                     )
                                                     )
                      V.                             )       ORDER FOR PAYMENT OF
                                                     )       ATTORNEY FEES UNDER
ANDREW SAUL,                                         )       THE EQUAL ACCESS TO JUSTICE ACT
Commissioner of Social Security,                     )
                                                     )
                      Defendant.                     )
______________                                       )

       Before the court is Plaintiffs motion for an award of attorney ' s fees pursuant to Equal

Access to Justice Act, 28 U.S.C. § 2412 ("EAJA") [DE 33]. Upon the stipulation and agreement

of the parties, the motion is GRANTED as follows . Defendant shall pay to Plaintiff $4,964.40, in

full satisfaction of any and all claims arising under the EAJA. If the award to Plaintiff is not

subject to the Treasury Offset Program, payment will be made by check payable to Plaintiffs

counsel, Daniel R. Lauffer, Roberti, Wicker, Lauffer & Cinski PA, and mailed to his office at 100

East Parrish Street, Suite 200, Durham, North Carolina 27701 , Durham, North Carolina 27709, in

accordance with Plaintiffs assignment to her attorney of her right to payment of attorney ' s fees

under the EAJA.

                                        s--t-"
       SO ORDERED this             3t            day of March, 2021 .




                                                      RICHARD E. MYERS II
                                                                                 -
                                                                                CJ
                                                      CHIEF UNITED STATES DISTRICT JUDGE




           Case 7:20-cv-00027-M Document 35 Filed 04/01/21 Page 1 of 1
